The opinion of the court was delivered by
Barrett, J.
This is an action on the case for deceit in sell- j ing a patent-right. Learned counsel for the defendant err when! they say that all the representations made by the defendant were mere expressions of opinion. Though the court found that sev-[ eral of the representations alleged in the declaration were mere expressions of opinion, it was also found that other alleged rep- j r'esentations were the assertion of facts as having actually oc- J curred; and that those latter representations were false and : fraudulent, and that they were effectual in deceiving the plaintiff into the alleged purchase.
The first and third counts contain allegations that the defendant falsely represented that great sums of money had been received from the sale and disposition of said' patent-right, and that the defendant had received large sums of money from the sale thereof. Under that allegation, it was proper to be shown and found what the defendant represented as to sales, and the realizing of money therefrom, in Yermont, New Hampshire, and Massachusetts, andlthat the same was false, and fraudulently done, and caused the plaintiff to make the alleged purchase. These particulars were a mode of substantiating the general allegation, and when that was proved to such an extent as to show that the alleged fraud was effectually perpetrated by the defendant upon the plaintiff, it gave the plaintiff the right to recover. It was not necessary for him to prove all he had alleged as to the means and arts practiced by the defendant, provided less than all were sufficient to give him a cause of action, and what were thus sufficient, were in fact proved and established. • This was done in the present case.
Judgment affirmed.